DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/01/19.  These drawings are accepted by the examiner.
Claim Objections
Claims 1-17 are objected to because of the following informalities:   
In Claim 1, at Line 2, change “a surface” to --a support surface--, to clearly distinguish said surface supported by the frame for the patient to lie on from the surface of the patient recited in Line 3. [This change should be made anywhere in the remainder of the claims where the term “surface” is recited with respect to the patient support surface held by the frame.]
Further in Claim 1, at Lines 6-8, amend the claim as follows for the sake of grammatical accuracy, clarity, and antecedent agreement: “a controller in communication with the one or more patient position sensors and the X-ray cassette mover, said controller being configured to determine the position of the patient on the support surface, based on information from the patient position sensors, and to position the X-ray cassette mover relative to the patient, based on said sensor-determined patient position information.”
In Claim 18, at Line 1, insert the term --automatically-- between “of” and “moving” for the sake of clarity with respect to this method being tied to a machine, and not just an operator using data to carry out the method manually.
In Claim 18, at Line 6, amend the claim as follows, for the sake of clarity: “determining the size of the X-ray cassette loaded on the support tray using a controller configured to utilize data from sensors on the support tray’.
In Claim 18, at each of Lines 9 and 12, amend the claim as follows, for the sake of clarity: --further configuring said controller to approximate a location of the patient on the support…--.
In Claim 18, at Line 16, amend the claim as follows, for the sake of clarity: “further configuring said controller to move the support tray…--.
Claims 2-17 are objected to by virtue of their dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, as it is best understood, the prior art of record teaches many of the elements of the claimed invention including a patient support apparatus, comprising: a frame supporting a support surface for a patient to lie on; an X-ray cassette mover coupled to the frame under the surface of the patient and adapted to receive an X-ray cassette; one or more sensors to sense a position of the patient on the surface; and, a controller in communication with the one or more sensors and the X-ray cassette, said controller configured to determine the position of the patient on the support surface and to position the X-ray cassette mover relative to the patient.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said positioning of the X-ray cassette mover is carried out by the controller in response to the position of the patient determined by the sensors, in the manner as required by Claim 1.
With respect to Claim 18, as it is best understood, the prior art of record teaches many of the elements of the claimed invention including a method of moving an X-ray cassette mover into an operational position relative to a patient on a patient support apparatus, said method comprising the steps of:
However, the prior art of record fails to teach or fairly suggest the method wherein, in the manner as required by Claim 18.
Claims 2-17 would be allowable by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Kim (US 2016/0015353 A1) teaches an x-ray imaging system with a detector in a tray built into a patient table and patient sensors, but which does not move said tray in response to patient data from said sensors; Dippl et al. (US 2005/0117709 A1) teaches an x-ray imaging system with a detector drawer, but without patient sensors directing movement of said tray; Ohta (US 2010/0080360 A1) teaches a radiographic imaging table with a detector tray moving along dual guides in longitudinal and lateral direction, but with manual movement and without patient sensors to direct positioning of said detector tray; Zemanek et al. (US 2018/0085075 A1) teaches an x-ray system that adjusts a detector via a screw and encoder, but not in response to patient information; Lee (US 2011/0110494 A1) and Nakayama et al. (US 2018/0214092 A1) teaches devices for mounting a detector into a cassette, and a cassette into a tray, for x-ray imaging, but without specifics on how movement of said apparatus relates to the remainder of the imaging system.

This application is in condition for allowance except for the following formal matters: 
Objections to Claims 1-18.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        11/08/2021